DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,358,770 to Evans.
Regarding claim 1, Evans discloses a removable wrap (10) for decorating bottles and other objects (cans), comprising: (a) a thin resilient planar body (arcuate member 14) that is curved such that the body forms a structure resembling a portion of a cylinder (semi-circular portion 16 and leg portions 18, 20; Fig. 2), the body having an outer surface and an inner surface; and (b) a decorative treatment applied to the outer surface of the body (column 3, lines 28-49).  Evans discloses an inner circumference of the semicircular portion approximates but is slightly smaller than an outer circumference of an object, such as that of a beverage container and the semi-circular portion and the leg portions extending from ends of the semi-circular portion are arranged so that they will expand to fit about and releasably clamp the arcuate member to the object (column 1, lines 5-68 through column 3, lines 1-5), which meets the structure implied by the functional recitation “(c) wherein in a first state, the cylindrical structure that is partially formed by the body is in a natural or default state and has a first radius; (d) 
Regarding claim 2, Evans discloses an inner circumference of the semicircular portion approximates but is slightly smaller than an outer circumference of an object (column 2, lines 57-68 through column 3, lines 1-14) and the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which meets structure implied by the recitation “in the third state, the cylindrical structure that is partially formed by the body has a cross-section that forms a geometric major arc of a circle whose radius equals the third radius such that the partially-spread curved resilient planar body extends more than halfway around an object around which the body is wrapped.”
Regarding claim 3, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 185 degrees and 240 degree inclusive.
Regarding claim 4, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 210 degrees and 230 degree inclusive.
Regarding claim 11, Evans discloses a bottle decorated with a removable wrap, comprising: (a) a bottle; and (b) a removable wrap (column 2, lines 57-68 through column 3, lines 1-14), wherein the wrap include: (i) a thin resilient planar body (arcuate member 14) that is curved such that the body forms a structure resembling a portion of a cylinder (semi-circular 
Regarding claim 12, Evans, as discussed above, discloses a method of decorating a bottle or other object, comprising: (a) producing a flat body of a thin resilient material; (b) curving the flat body to produce a thin resilient planar body that forms a structure resembling a portion of a cylinder, the body having an outer surface and an inner surface, wherein: (i) in a first state, the cylindrical structure that is partially formed by the body is in a natural or default state and has a first radius, (ii) in a second state, the cylindrical structure that is partially formed by the body is in a spread state and has a second radius, the second radius being greater than the first radius, and (iii) in a third state, the cylindrical structure that is partially formed by the body is in a partially-spread mounting state and has a third radius, the third radius being greater than the first radius but less than the second radius; (c) applying a decorative treatment to the outer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and U.S. Patent No. 6,360,913 to Bruinsma et al.
Regarding claim 5, Evans discloses the claimed invention, except for the thin resilient planar body having a thickness of between 1/40 inch and 1/16 inch inclusive.  Bruinsma et al. teaches that it is known in the art make a thin resilient planar body has a thickness of between 1/40 inch and 1/16 inch inclusive in an analogous wrap (column 3, lines 15-31).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the thin resilient planar body with a thickness of between 1/40 inch and 1/16 inch inclusive in the Evans wrap, as in Bruinsma et al., since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the thin resilient planar body in Evans.  A change in size is generally recognized as being within the level of ordinary skill in the art.

	Regarding claim 7, Evans and Bruinsma et al. disclose the claimed invention.  Evans especially discloses the wrap having a circumference slightly smaller than a bottle or can (column 2, lines 57-68 through column 3, lines 1-14).  However, Evans does not disclose that in the natural or default state of the wrap, the radius the cylindrical structure is between 1.3 inch and 1.4 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make the natural or default state of the Evans wrap with a radius of the cylindrical structure being between 1.3 inch and 1.4 inch, inclusive, in order to tightly and releasably clamp the wrap on the outside of the bottle or can, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and U.S. Patent No. 6,360,913 to Bruinsma et al. as applied to claim1-3 and 5 above, and further in view of U.S. Patent No. 763,128 to Trumpour.
Evans ad Bruinsma et al. disclose the claimed invention, except for the planar body being formed from a sheet metal.  Trumpour teaches that it is known in the art to use metal to form a body of an analogous wrap (lines 47-74), which meets the structure implied by the process recitation “the body is formed from a sheet metal”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use metal for the planar body of the Evans wrap, as in Trumpour, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and U.S. Patent No. 6,360,913 to Bruinsma et al. as applied to claim1-3 and 5 above, and further in view of U.S. Patent No. 7,905,037 to Holland et al.
	Regarding claim 9, Evans and Bruinsma et al. disclose the claimed invention.  Evans especially discloses a central area (26) of the wrap provided with a decorative treatment (column 3, lines 28-49).  However, it is uncertain if the decorative treatment includes a decorative adhesive sticker applied to the body.  Holland et al. teaches that it is known in the art to apply a sticker to a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as a sticker applied to the body in the Evans wrap, as in Holland et al., in order to identify a relationship between the wrap and an individual user.
	Regarding claim 10, Evans and Bruinsma et al. disclose the claimed invention.  Evans especially discloses a central area (26) of the wrap provided with a decorative treatment (column 3, lines 28-49).  However, it is uncertain if the decorative treatment includes at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching.  Holland et al. teaches that it is known in the art to mark or inscribe a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5), which meets the structure implied by the recitation “at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as at least one of a design stamped treatment, a stamp punched .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734